Title: Editorial Note on Franklin’s Purported Address to the Irish People, 4 October 1778
From: 
To: 

The Hibernian Journal: or, Chronicle of Liberty published in its issue of November 2–4, 1778, an open letter “To the Good People of Ireland,” signed by Franklin and dated Versailles, October 4, 1778. It was a long and uninspired diatribe against British policy, and ended with a promise that all restraints on Irish trade and manufacture would be removed. Publication in Dublin disturbed the Lord Lieutenant, who immediately wrote Whitehall for instructions. The letter was reprinted the next year in Pennsylvania and elsewhere, and in the late nineteenth century appeared in pamphlet form as by Franklin. Franklin, however, said that he was not the author: Jonathan Williams, Jr., when he received the American reprint, asked him whether he was, and he said no.
